Case 9:18-cv-80176-BB Document 144-6 Entered on FLSD Docket 04/15/2019 Page 1of1

 

From: Dawe Klieman

To; U

Subject: Apppointment letter

Date: Thursday, 20 December 2012 9:11:14 AM
Uyen

lam glad you will accept being a director of W&K.

As soon as | am out of the VAI will get all of the paperwork fixed for the company. We will make
sure it is maintained, as | am a little behind. Nothing too bad, but old illnesses. | will be back
soon.

The process will be cne where | instruct you and you strart to act more and more for me as you
become the director and we start moving assets back into Australia.

When Craig first moved these in 2011 following a discussion and plans in late 2010, the value
was Close to nothing. We did use Craig's source code with his permission to gain a large amount

of funding, so this is a part fo where the value is fram, the rest is in the use of bitcoin.

Dave
